
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



BOISE CASCADE CORPORATION

KEY EXECUTIVE PERFORMANCE PLAN FOR EXECUTIVE OFFICERS

(As Amended Through September 26, 2003)


        1.     Purpose of the Plan. The Boise Cascade Corporation Key Executive
Performance Plan for Executive Officers (the "Plan") is designed to recognize
the contribution made by Executive Officers in optimizing the long-term value to
the shareholders of Boise Cascade Corporation (the "Company") and to provide
Plan participants with an opportunity to supplement their retirement income
through deferrals of awards made under the Plan. The Plan is intended to be
subject to and comply with the requirements of the Employee Retirement Income
Security Act of 1974, as amended (ERISA), and is an unfunded plan providing
deferred compensation for a select group of senior management or highly
compensated employees.

        2.     Definitions. For purposes of this Plan, the following terms shall
have the meanings set forth below:

        2.1   "Award" or "Corporate Performance Award" means a payment made
under the Plan, or a payment earned but deferred according to the terms of a
Participant's deferral election under Section 8 of this Plan, based on the
Corporate Performance Award Criteria ("Criteria") and/or the Division or
Location Performance Measures ("Measures") applicable to the Award Period for
which the Award is made. Within 90 days of the beginning of each Award Period,
the Committee shall establish the specific Criteria and/or Measures to be
achieved by the Company in order for Participants to earn a Corporate
Performance Award. The Committee shall establish a mathematical formula pursuant
to which an Award, equal to a specified percentage of a Participant's salary,
shall be earned upon the attainment of specific levels of the applicable
Criteria and/or Measures. This formula may take into account Criteria and/or
Measures achieved in prior Award Periods. The Criteria and/or Measures and
formula, once established, shall continue for subsequent Award Periods unless
modified by the Committee. The Criteria and/or Measures applicable to an Award
Period, and the formula pursuant to which Award amounts shall be determined,
shall be selected and published within 90 days from the beginning of the Award
Period. No Award may be paid to a Participant in excess of $2.5 million for any
single Award Period. In the event an Award is earned under the Criteria and/or
Measures in effect for an Award Period in excess of $2.5 million, the amount of
the Award in excess of this amount shall be deferred in accordance with
Section 8 of this Plan.

        2.2   "Award Period" means a period of one year, commencing each
January 1 and ending on the following December 31.

        2.3   "Base Salary" means a Participant's annual pay rate at the end of
the Award Period without taking into account (i) any deferrals of income,
(ii) any incentive compensation, or (iii) any other benefits paid or provided
under any of the Company's other employee benefit plans.

        2.4   "Capital" means the net investment employed in the operations of
the Company, adjusted for LIFO inventory, present value of operating leases,
goodwill amortization, major capital projects, and major nonrecurring
adjustments.

        2.5   "Capital Charge" means the deemed opportunity cost of employing
Capital for the Company calculated as follows: Capital Charge = average
Capital × Pretax Required Rate of Return.

        2.6   A "Change in Control of the Company" shall be deemed to have
occurred if:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding

--------------------------------------------------------------------------------

securities; provided, however, if such Person acquires securities directly from
the Company, such securities shall not be included unless such Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 25% of the Company's then outstanding shares of common stock
or the combined voting power of the Company's then outstanding securities; and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Section 2.6(c)(i) shall not be deemed to be a
Change in Control of the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company's then outstanding shares of common stock or the combined
voting power of the Company's then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Section 2.6(c)(i) shall not be deemed to be a Change in
Control of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

        A transaction described in Section 2.6(c) which is not a Change in
Control of the Company solely due to the operation of Subsection 2.6(c)(i)(a)
will nevertheless constitute a Change in Control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the

2

--------------------------------------------------------------------------------

shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        2.7   "Committee" means the Executive Compensation Committee of the
Company's Board of Directors (the "Board") or any successor to the Committee.

        2.8   "Corporate Performance Award Criteria" means the attainment of
specified levels of Return on Equity ("ROE"), Return on Total Capital ("ROTC"),
Economic Value Added ("EVA"), Earnings Per Share ("EPS"), and/or Net Income
("NI") selected by the Committee.

        2.9   "Deferred Compensation and Benefits Trust" means the irrevocable
trust (the "DCB Trust") established by the Company with an independent trustee
for the benefit of persons entitled to receive payments or benefits hereunder,
the assets of which will be subject to claims of the Company's creditors in the
event of bankruptcy or insolvency.

        2.10 "Division or Location Performance Measures" mean the attainment by
division(s) and/or location(s) (at the division and/or location level) of
specified levels of Pretax Return on Total Capital ("PROTC"), EVA, safety,
quality, costs, operating efficiency, sales, production, and/or product mix as
determined by the Committee.

        2.11 "Earnings Per Share" means the Company's Net Income and excluding
preferred dividends, divided by average shares outstanding as reported in the
Company's published financial statements, and adjusted for major nonrecurring
and nonoperating expense and income items, as determined by the Committee, based
on the facts and circumstances involved. Earnings Per Share shall be on a fully
diluted basis if required to be reported on this basis under generally accepted
accounting principles; otherwise, Earnings Per Share shall be primary Earnings
Per Share.

        2.12 "Economic Value Added" means the excess NOPBT that remains after
subtracting the Capital Charge, expressed as follows: EVA = NOPBT—Capital Charge

        2.13 "Executive Officers" mean the Company's Chief Executive Officer,
President, and any Executive Vice President, Senior Vice President, Vice
President, and the Corporate Secretary, Treasurer, or Controller of the Company.

        2.14 "Net Income" means the Company's income after taxes as reported in
the Company's published financial statements for the applicable Award Period.
Net Income shall be adjusted for major nonrecurring and nonoperating income or
expense items, as determined by the Committee, based on the facts and
circumstances involved.

3

--------------------------------------------------------------------------------




        2.15 "Net Operating Profit Before Tax" ("NOPBT") means the before tax
operating income of the Company for the Award Period.

        2.16 "Participant" means a person who is an Executive Officer of the
Company at the beginning of an Award Period or who is elected an Executive
Officer by the Board during an Award Period who is identified by the Company and
Committee as being eligible to be a Participant for such Award Period and who
timely signs and returns to the Company a participation letter (or similar
document) in such form as is approved by the Company.

        2.17 "Pension Plan" means the Boise Cascade Corporation Pension Plan for
Salaried Employees, as amended from time to time.

        2.18 "Pretax Required Rate of Return" (also commonly known as the "cost
of capital") means the pretax required rate of return percentage including
adjustment for business risk and for debt to equity structure, as determined by
the Committee for the Award Period.

        2.19 "Retirement" means a Participant's termination of employment with
the Company for reasons other than death, total disability (as defined in the
Pension Plan), or disciplinary reasons (as that term is used for purposes of the
Company's Corporate Policy 10.2, Termination of Employment) at any time after
the Participant has attained age 55 with 10 or more years of service (as defined
in the Pension Plan).

        2.20 "Return on Equity" means the Company's Net Income, divided by
average shareholders' equity.

        2.21 "Return on Total Capital" shall be the Company's Net Income divided
by the average Total Capital, as reported in the Company's published financial
statements for the applicable Award Period.

        3.     Determination of Awards. As soon as practical after the
conclusion of each Award Period, the Committee shall review and evaluate the
Corporate Performance Award Criteria applicable to the Award Period in light of
the Company's performance measured in accordance with such criteria, and shall
determine whether the criteria have been satisfied. If satisfied, the Committee
shall so certify in a written statement and shall apply the criteria to
determine the percentage amount of the Award for each Participant.

        4.     Payment of Awards. Payment of Awards, less withholding taxes,
shall be made to Participants as soon as practical but only upon the Committee's
certification that the applicable Award Criteria have been satisfied and upon
determination of the amount of each Award. No Award shall be deemed to be earned
under this Plan prior to the Committee's certification and Award determination.
Funding of Awards under this Plan shall be out of the general assets of the
Company. Payment of Awards for which a deferral election has been made by a
Participant pursuant to Section 8 hereof shall be made in accordance with the
Participant' s deferral election. Notwithstanding the foregoing, no payments
shall be made under this Plan unless the material terms of the Plan have been
approved by a majority vote of the Company's shareholders voting with respect to
such matters.

        5.     Administration and Interpretation of the Plan. The Committee
shall have final discretion, responsibility, and authority to administer and
interpret the Plan. This includes the discretion and authority to determine all
questions of fact, eligibility, or benefits relating to the Plan. The Committee
may also adopt any rules it deems necessary to administer the Plan. The
Committee's responsibilities for administration and interpretation of the Plan
shall be exercised by Company employees who have been assigned those
responsibilities by the Company's management. Any Company employee exercising
responsibilities relating to the Plan in accordance with this section shall be
deemed to have been delegated the discretionary authority vested in the
Committee with respect to those responsibilities, unless limited in writing by
the Committee. Any Participant may appeal any action or decision of these

4

--------------------------------------------------------------------------------


employees to the Company's General Counsel and may request that the Committee
reconsider decisions of the General Counsel. Claims for benefits under the Plan
and appeals of claim denials shall be in accordance with Sections 12 and 13. Any
interpretation by the Committee shall be final and binding on the Participants.

        6.     Participation in the Plan. Executive Officers of the Company may
become Participants in accordance with the terms of the Plan at any time during
the Award Period, as provided in Section 2.16. If an Executive Officer becomes a
Participant at any time other than at the commencement of an Award Period, the
amount of his or her Award under the Corporate Performance Award Criteria of the
Plan shall be prorated on the basis of the number of days during the Award
Period that he or she is a Participant compared to the total number of calendar
days in the Award Period.

        At such time as an Executive Officer becomes a Participant in this Plan,
he or she shall be eligible to be a Participant in all subsequent Award Periods
under the Plan until he or she ceases to be an Executive Officer of the Company,
his or her employment with the Company terminates, he or she is excluded from
participation by the Committee, or he or she fails to sign a participation
letter as provided in Section 2.16.

        If a person becomes a Participant under this Plan and is also a
Participant under the Company's Key Executive Performance Plan for Key
Executives or any similar incentive plan for the same Award Period, such
Participant will also be eligible to receive a pro rata Award under the Key
Executive Performance Plan for Key Executives or such other plan, in accordance
with the terms of such plan, at the end of the Award Period.

        7.     Treatment of Awards Upon Retirement, Disability, Death,
Reassignment or Termination. A Participant who (a) retires (including early
retirement as defined under the Pension Plan and retirement under the Company's
Supplemental Early Retirement Plan for Executive Officers), (b) becomes totally
disabled, (c) dies, or (d) terminates employment as a direct result of the sale
or permanent closure of a division or facility of the Company or as a direct
result of a merger, reorganization, sale, or restructuring of all or part of the
Company, will cease to be a Participant in the Plan as of the day of the
occurrence of such event. In this event, the Participant (or his or her
designated beneficiary or estate in the case of death) shall receive a pro rata
Award under the Plan (if one is paid), based on the number of days during the
Award Period the person was a Participant in the Plan compared to the total
number of days in the Award Period. This prorated Award shall be paid to the
Participant (or his or her designated beneficiary or estate in the case of
death) as soon as practical after the Committee certifies that an Award is
payable under the applicable Criteria and determines the amount of the Award.
Any award to be paid pursuant to clause (d) above shall be calculated based on
the corporate Performance Award Criteria applicable to the Award Period through
the date of the occurrence of such event and shall be calculated as though such
event had not occurred.

        If a Participant is excluded from participation by decision of the
Committee during an Award Period, the Participant shall cease participation as
of the date of such decision and shall be eligible to receive a prorated Award
for the Award Period (if one is paid). The calculation and payment of this
prorated award will be made in the same manner as that of a Participant who has
retired, become permanently disabled, or died.

        Participants who otherwise terminate their employment with the Company
during an Award Period, whether voluntarily or involuntarily, with or without
cause, shall not be eligible to receive any Award for the Award Period.

        8.     Deferral of Awards. A Participant may elect to defer receipt of
all or any portion of any Corporate Performance Award made under the Plan to a
future date as provided in the Company's 2001 Key Executive Deferred
Compensation Plan.

5

--------------------------------------------------------------------------------


        9.     Deferred Compensation and Benefits Trust. Upon the occurrence of
a Change in Control of the Company or at any time thereafter, the Company, in
its sole discretion, may transfer to the DCB Trust cash, marketable securities,
or other property acceptable to the trustee to pay the Company's obligations
under this Plan in whole or in part (the "Funding Amount"). Any cash, marketable
securities, and other property so transferred shall be held, managed, and
disbursed by the trustee subject to and in accordance with the terms of the DCB
Trust. In addition, from time to time, the Company may make additional transfers
of cash, marketable securities, or other property acceptable to the trustee as
desired by the Company in its sole discretion to maintain or increase the
Funding Amount with respect to this Plan. The assets of the DCB Trust, if any,
shall be used to pay benefits under this Plan, except to the extent the Company
pays such benefits. The Company and any successor shall continue to be liable
for the ultimate payment of those benefits.

        10.   Miscellaneous.

        10.1 Assignability. A Participant's right and interest under the Plan
may not be assigned or transferred, except in the event of the Participant's
death, in which event such right and interest shall be transferred to his or her
designated beneficiary, or in the absence of a designation of beneficiary, by
will or in accordance with the laws of descent and distribution of the state of
the Participant's principal residence at the time of death.

        10.2 Employment Not Guaranteed. This Plan is not intended to and does
not create a contract of employment in any manner. Employment with the Company
is at will, which means that either the employee or the Company may end the
employment relationship at any time and for any reason. Nothing in this Plan
changes or should be construed as changing that at-will relationship.

        10.3 Taxes. The Company shall deduct from all payments made under this
Plan all applicable federal or state taxes required by law to be withheld.
Participants may, upon written request to the Company, request additional
amounts to be withheld from any Award.

        10.4 Construction and Jurisdiction. The Plan shall be construed
according to the laws of the state of Idaho. In the event any lawsuit or legal
action is brought, by any party, person, or entity regarding this Plan, benefits
hereunder, or any related issue, such action or suit may be brought only in
Federal District Court in the District of Idaho.

        10.5 Form of Communication. Any election, application, claim, notice or
other communication required or permitted to be made by a Participant to the
Committee or the Company shall be made in writing and in such form as the
Company may prescribe. Such communication shall be effective upon receipt by the
Company's Salaried and Executive Compensation Manager at 1111 West Jefferson
Street, P.O. Box 50, Boise, Idaho 83728-0001.

        11.   Amendment and Termination. The Company, acting through its Board
or any committee of the Board, may, at its sole discretion, amend or terminate
the Plan at any time, provided that the amendment or termination shall not
adversely affect the vested or accrued rights or benefits of any Participant
without the Participant's prior consent.

        12.   Claims Procedure. Claims for benefits under the Plan shall be
filed in writing, within 90 days after the event giving rise to a claim, with
the Company's Salaried and Executive Compensation Manager, who shall have
absolute discretion to interpret and apply the Plan, evaluate the facts and
circumstances, and make a determination with respect to such claim in the name
and on behalf of the Committee. Such written notice of a claim shall include a
statement of all facts believed by the Participant to be relevant to the claim
and shall include copies of all documents, materials, or other evidence that the
Participant believes relevant to such claim. Written notice of the disposition
of a claim shall be furnished the claimant within 90 days after the application
is filed. This 90-day period may be extended an additional 90 days by the
Salaried and Executive Compensation Manager, in his or her sole discretion, by
providing written notice of such extension to the claimant prior to the
expiration

6

--------------------------------------------------------------------------------


of the original 90-day period. In the event the claim is denied, the specific
reasons for such denial shall be set forth in writing, pertinent provisions of
the Plan shall be cited, and, where appropriate, an explanation as to how the
claimant may perfect the claim or submit such claim for review will be provided.

        13.   Claims Review Procedure. Any Participant, former Participant or
Beneficiary of either, who has been denied a benefit claim under Section 12
hereof, shall be entitled, upon written request, to a review of his or her
denied claim. Such request, together with a written statement of the claimant's
position, shall be filed no later than 60 days after receipt of the written
notification provided for in Section 12, and shall be filed with the Company's
Salaried and Executive Compensation Manager, who shall promptly inform the
Committee and forward all such material to the Committee for its review. The
Committee may meet in person or by telephone to review any such denied claim.
The Committee shall make its decision, in writing, within 60 days after receipt
of the claimant's request for review. The Committee's written decision shall
state the facts and Plan provisions upon which its decision is based. The
Committee's decision shall be final and binding on all parties. This 60-day
period may be extended an additional 60 days by the Committee, in its
discretion, by providing written notice of such extension to the claimant prior
to the expiration of the original 60-day period.

        14.   Effective Date. The Plan shall become effective on January 1,
1995, provided it is approved by the Company's shareholders at the 1995 annual
meeting of shareholders.

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



BOISE CASCADE CORPORATION KEY EXECUTIVE PERFORMANCE PLAN FOR EXECUTIVE OFFICERS
(As Amended Through September 26, 2003)
